                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                           CV-17-43-GF-BMM

          Plaintiff,

    vs.
                                                           ORDER
$53,743.00 in U.S. Currency,

          Defendant.



      The Government filed a Verified Complaint for Forfeiture In Rem in this

matter on May 15, 2017. (Doc. 1.) The Government served the United States’s

First Discovery Requests to Claimant, Vanessa Camper on June 27, 2018. (Doc.

27-1.) Claimant did not respond to the Government’s discovery request within the

allotted thirty days. (Doc. 27 at 2.) The Government mailed a letter to Claimant’s

counsel requesting that Claimant respond to the Government’s discovery request


                                         1
by August 15, 2018, or contact the Government for an extension. (Doc. 27 at 2.)

Claimant did not respond to the Government by August 15, 2018. (Doc. 27 at 2.)

Claimant’s counsel later contacted the Government, asking for an extension of

time. (Doc. 27 at 2.) The Government gave Claimant until September 15, 2018 to

respond. (Doc. 27 at 2.) Claimant, once again, never responded to the

Government’s request. (Doc. 27 at 2.) Accordingly, the Government filed a Motion

to Compel Answers to United States’ First Discovery Requests to Claimant,

Vanessa Camper on September 27, 2018. (Doc. 26.) The Government filed its

Status Report on September 28, 2018. (Doc. 28.) The Government requests that the

motion to compel provide a date certain to respond in good faith to discovery.

(Doc. 28 at 2.)

      Larry Jent, counsel for Claimant, also filed a Status Report on September 28,

2018. (Doc. 29.) Jent informed the Court that discovery was sent to Claimant by

email and FedEx. (Doc. 29 at 2.) FedEx attempted to the deliver discovery to

Claimant four times. (Doc. 29 at 2.) FedEx ultimately was unable to deliver the

discovery to Claimant. (Doc. 29 at 2.) Claimant also failed to respond to Jent’s

email. (Doc. 29 at 2.) Accordingly, Jent stated he would be filing a separate

Motion to Withdraw from the case. (Doc. 29 at 2.) Jent has yet to file a Motion to

Withdraw.




                                         2
      IT IS ORDERED that the Government’s Motion to Compel (Doc. 27) is

GRANTED.

      IT IS FURTHER ORDERED that Claimant Vanessa Camper is compelled

to respond to the Government’s First Discovery Requests to Claimant, Vanessa

Camper by November 30, 2018.

      DATED this 30th day of October, 2018.




                                       3
